UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-504802 TRANSATLANTIC CAPITALINC. (Exact name of registrant as specified in its charter) Nevada 98-0377767 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 1400 Veterans Memorial Highway,Suite 134-271 Mableton, Georgia (Address of principal executive offices) (Zip Code) (404) 537-2900 (Registrant's telephone number including area code) (Former Name or Former Address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 195,516shares of common stock issued and outstanding as of February 5,2015. 1 Explanatory Note TransAtlantic Capital Inc.(the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q/A for the period ended September 30, 2014 (the “Form 10-Q”), filed with the Securities and Exchange Commission on February 5, 2015 (the “Original Filing Date”), solely to correct a name and date on the Exhibit Index on page 19 relating to Exhibit 101. No other changes have been made to the Form 10-Q/A. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q/A. 2 ITEM 6. EXHIBITS EXHIBIT INDEX Incorporated by Reference Filing Date/ Exhibit Period End Number Exhibit Description Form Date Articles of Incorporation as filed with the Nevada Secretary of State dated May 22, 2003 10SB12G 11/21/2003 Certificate of Change as filed with the Nevada Secretary of State dated January 25, 2006 8-K 1/26/2006 Articles of Mergeras filed with the Nevada Secretary of State dated April 25, 2006 8-K 5/4/2006 Certificate of Change as filed with the Nevada Secretary of State dated October 25, 2006 10-Q 6/30/2014 Certificate of Change as filed with the Nevada Secretary of State dated October 25, 2006 10-Q 6/30/2014 Certificate of Amendment as filed with the Nevada Secretary of State dated December 22, 2011 10-Q 6/30/2014 Certificate of Amendment as filed with the Nevada Secretary of State dated May 28, 2014 8-K 6/2/2014 Certificate of Change as filed with the Nevada Secretary of State datedMay 28, 2014 8-K 6/2/2014 By-laws 10SB12G 11/21/2003 Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002 101* Interactive Data Files for TransAtlantic Capital Inc. 10Q for the Period Ended September 30, 2014 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition LinkbaseDocument 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document * Pursuant to Rule 406T of Regulation S-T, these interactive date files are deemed not filed or part of the registration statement or prospectus for purposes of Sections 11 and 12 of the Securities Act of 1933 or Section 18 of the Securities Act of 1934 and otherwise are not subject to liability. Reports on Form 8-K Description Form Filing Date 19 Table of Content SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIBERATED ENERGY, INC. Date: February 9, 2015 By: /s/ JOSHUA GRIGGS Joshua Griggs President, Chief Executive Officer, Chairman of the Board (Principal Executive Officer) Date: February 9 , 2015 By: /s/ KANDANCE W. NORRIS Kandancr W. Norris Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 20
